Citation Nr: 0429232	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  94-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and family members


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970 with additional periods of service with the U.S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefit sought 
on appeal.


FINDING OF FACT

A neuropsychiatric disability is not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

A neuropsychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that he suffered brain damage from local 
anesthesia, which was administered when an open reduction 
internal fixation of a fracture of the left right finger was 
performed after the veteran injured his finger during Reserve 
duty in June 1992.

Statement of Medical Examination and Duty Status (DA Form 
2173) dated June 1992 indicated that the veteran injured his 
left ring finger while loading weapons (in racks) into a 2 
1/2 ton truck.  The veteran was released from duty to report 
on sick call (Moncrief Army Hospital (Emergency Room)).  He 
was admitted into the hospital for surgery.  

Records from Moncrief Army Hospital show that the veteran was 
admitted in June 1992 for a mallet fracture, left ring 
finger.  The veteran underwent an open reduction internal 
fixation of the fracture.  It was noted that the veteran was 
taken to the operating room and after adequate wrist block 
was obtained, the left hand was prepped and draped in the 
usual fashion.  Longitudinal incision was made over the 
dorsum of the left ring finger, centered over the distal 
interphalangeal joint, and this was carried down using sharp 
and blunt dissection until the extensor tendon was 
identified.  The extensor tendon was freed distally, and 
noted to be attached to a small fragment of the distal 
phalanx involving the joint.  The fragment was elevated, 
curetted, and the crater in the distal phalanx was also 
curetted.  The fragment was then placed back in the normal 
anatomic position, and fixed using a .28 type wire.  The .28 
K-wire was again used to place two holes from proximal to 
distal and dorsal to palmar through the fracture fragment and 
distal phalanx, merging through the pulp space.  A 4-0 pull-
out wire was then inserted through the fracture fragment 
using the attached Keith needles, and tied over a buttonhole 
leaving the fracture fragment in position.  The pull-out wire 
was passed through the skin proximal to the fracture, and 
curled into a wire.  The wound was then thoroughly irrigated, 
and the skin was closed using a running stitch of 4-0 Nylon.  
Xeroform and sterile dressings were applied.  Splint was then 
applied to the distal phalanx.  The veteran was then returned 
to the ward in good condition.  The nursing discharge summary 
noted that the veteran was given Tylox capsules for pain.  

The veteran was seen in August 1993 at Moncrief Army Hospital 
complaining of several episodes of disorientation and memory 
loss since his surgery on his hand in 1992.  The veteran 
claimed that his disorientation was caused by the anesthesia 
used in the surgery.  

A VA neuropsychological evaluation dated September 1993 
indicated that the veteran was referred by Neurology and 
Psychiatry for complaints of memory loss since June 1992.  
The veteran reported memory problems since he had surgery on 
his finger in June 1992.  He stated that local anesthesia was 
used and he was given Tylox afterward.  He indicated that he 
subsequently developed an acute confusion and disorientation, 
which lasted for 2 weeks.  He reported that this resolved 
slowly, but recurred in 1993 when he took Motrin.  He also 
reported difficulty reading and headaches of increasing 
frequency since the surgery.

The examiner noted that from the veteran's history, it 
sounded as if he had unusual responses to Tylox and Motrin, 
which resulted in acute confusion and disorientation.  The 
examiner indicated that while this appeared to have cleared 
significantly, there appeared to be some lingering effects 
which were resolving much more slowly.  However, the examiner 
noted that the veteran was considerably more cognitively 
intact at the time of this evaluation than he was with the 
neurologist a few weeks earlier.  There was also some 
probability that he was exaggerating the extent of his memory 
difficulties, perhaps unknowingly.  Conservative treatment 
coupled with support was recommended.

VA hospital report indicated that the veteran was admitted in 
January 1994 with the chief complaint of memory loss for 
approximately 1 year's duration.  The veteran reported that 
the problem began soon after he received surgery to repair a 
fracture of his left fourth finger.  He indicated that he was 
given Motrin for the postoperative pain and the problems 
started soon afterward.  The veteran indicated that he 
stopped taking the drug and the problem had gotten 
progressively worse.  He indicated that he has had difficulty 
remembering appointments and definitions of simple words, as 
he reads for example.  He indicated that he still remembered 
to do simple tasks such as brushing his teeth, etc.  The 
problem had not affected his daily routine or work.  The 
veteran denied any headaches, visual changes, tinnitus, 
seizures, hoarseness, numbness, tingling, weakness, syncope, 
or pain.  The veteran denied any trauma or toxic exposure.  
It was noted that past medical history was noncontributory.  
Past surgical history was significant for right shoulder 
repair for fracture during childhood and the previously 
mentioned repair of the left fourth finger.  The examiner 
noted that he looked at the veteran's old chart from Moncrief 
and it revealed that the veteran was given a digital block 
for that procedure.

Testing revealed severe impairment in nearly all areas.  His 
global impairment index was 1 out of a possible 1.  The 
demonstrated significant problems in fine motor speed in both 
hands and time drawing tasks.  He also showed severe 
impairment in sensory perception both auditory and tactile; 
more prominent on the left side.  Attention and language 
areas remained intact.  The conclusion was that there was 
significant worsening of the problem since her last 
evaluation of the veteran in September 1993.  Psychiatry 
evaluated the veteran and their conclusion was that the 
veteran's deficits could not be explained through any 
psychiatric disorder but recommended short course of Zoloft.  
The veteran was discharged in February 1994 with a diagnosis 
of dementia of uncertain etiology.

VA hospital report indicated that the veteran was admitted in 
March 1994 re-evaluation following an inpatient evaluation at 
the Dorn VAMC for history of progressive memory loss of at 
least 18 months duration confirmed on extensive 
neuropsychological testing during his last admission from 
January 11, 1994 to February 1, 1994.  One physician's review 
of the SPECT scan indicated hypoperfusion of the left 
temporal lobe and both parietal lobes but radiology reported 
the SPECT scan as normal.  Neuropsychological testing 
documented amnesia and right/left confusion.  The veteran 
also had a history of right frontal venous angioma, which was 
found on MRI, which was performed on his last admission.  The 
veteran stated that his memory loss began soon after he had 
surgery to repair fracture of his left 4th finger.  The 
veteran stated that he was given Motrin for the postoperative 
pain and the problem started soon after this.  The veteran 
reported that he had stopped taking the Motrin but the memory 
loss had gotten progressively worse.

Past surgical history was significant for right shoulder 
repair for fracture during childhood and for surgery on the 
left 4th finger in June of 1992.  Operative records from 
Moncrief Army Hospital revealed that the veteran was given 
adequate risk block for his surgery without complications.  

The hospital course indicated amnesia of uncertain etiology.  
Extensive neuropsychological testing was performed and it was 
concluded that the presence of a true neuropsychological 
deficit could not be completely ruled out but that the highly 
inconsistent nature of the veteran's responses did not adhere 
to any known pattern of brain dysfunction.  An EEG was 
performed which was an abnormal EEG on the basis of 
epileptiform activity, which appeared to arise from the left 
temporal region.  It was decided that the veteran should be 
placed on Felbatol.  An infectious etiology for the amnesia 
was considered and a lumbar puncture was attempted 
unsuccessfully.  

At his March 1994 VA examination, the veteran reported he was 
hospitalized in 1994 in January because of amnesia and two 
weeks prior to the examination in March because of amnesia.  
It was noted that the veteran had no history of a head injury 
and he had a job as a lab technician for V-Belt 
Manufacturing.  The veteran reported having surgery on his 
4th finger of his left hand following a crushing injury while 
on duty with the Reserves.  He indicated he started having a 
bad memory after receiving a general anesthetic.  He had no 
other surgery and had a fractured clavicle at the age of 5 or 
6, which required surgery.  He reported having a fever in 
Vietnam of undetermined etiology; he was hospitalized for one 
month.  

The examiner recommended further tests to include orthopedic, 
neurology, and possible psychiatry.  The diagnosis was 
history of memory loss of undetermined etiology.

A May 1995 Department of the Army Medical Evaluation Board 
(MEB) indicated that the veteran continued to demonstrate 
deteriorating memory capacity now interfering with his 
activities of daily living to the point now where he required 
his sister and wife to take him to medical appointments and 
to handle funds as well as provide him transportation 
secondary to his inability to drive.  He had been unable to 
resume work secondary to his severe cognitive deficits and at 
the present time was unable to provide for his wife and three 
children in any meaningful financial way.  Over the period of 
the last 2-1/2 years, it was noted that the veteran had 
demonstrated no clinical improvement and regretfully 
demonstrated in fact progression of an underlying disease 
process that remained very ill defined.  The veteran's 
condition as noted by multiple family members continued to 
worsen with the veteran basically now, completely disabled 
and unable to provide for himself or his family.

The veteran's prognosis was felt to be poor for any 
meaningful recovery that might allow him to return to 
fulltime work.  Exact etiology of the onset of this medical 
process was unclearly related to the surgical correction of 
the left ring finger fracture.  Medical records revealed an 
unremarkable perioperative hospital course and review of the 
medication profile listing was without reports of similar 
types of reactions with these medications.  Given the 
continued deterioration of function, concern for primary 
anoxic brain injury or drug reaction was felt to be an 
exceptionally low probability and with the EEG findings was 
felt to be completely unsupported for evidence of anoxic 
injury.  Given the fact that the veteran's status was 
completely normal prior to surgery however, it was unclear 
what final conclusions to draw with relation to this surgery 
and the subsequent events that have followed.  This had been 
discussed with the veteran and his sister regardless that the 
veteran demonstrated complete disability and as such needed 
review by the Physical Evaluation Board for final 
determination.

The MED diagnoses included: complex partial seizure disorder; 
dementia versus amnesia of undetermined etiology; benign 
leukopenia; right frontal venous angioma; mild degenerative 
joint disease of the cervical spine; psychological factors 
affecting physical functioning; and depression.  It was also 
noted that the veteran was mentally incompetent.

Lay statements received in September 1996 from the veteran's 
pastor, co-worker, and friend indicated that the veteran's 
mental state had deteriorated.  

At his September 1996 RO hearing, the veteran's wife 
testified about the initial injury and treatment of the left 
finger.  She indicated that when she first saw the veteran 
after surgery he was sleepy and did not greet her as 
normally.  Later she noticed he was quieter and needed more 
assistance than before the injury.  She testified that the 
family saw changes in the veteran and that later his employer 
contacted her about the changes in the veteran.  She 
indicated that he began treatment at the VA in 1993 and that 
he has required care since that time.  The veteran testified 
that he remembered a few things about the surgery on his 
finger.  He described working and communicating with others 
at his prior employment.  The veteran's sister testified that 
he was a good leader and active before the 1992 surgery.  She 
indicated that he did not act normally when she later saw him 
and when he got home he was withdrawn and quiet.  

An evaluation by the SC Vocational Rehabilitation Department 
received in February 1997 indicated that VA records were not 
available for review at the time of the evaluation.  The 
veteran reported that he worked as a senior lab technician 
for BF Goodrich-Thermoid from July 1994 to January 1995.  It 
was noted that a basic medical in April 1995 noted memory 
loss, etiology unknown, rule out psychiatric etiology of 
memory loss; and seizure disorder.  The veteran reported that 
he had some type of surgery for the fourth finger on his left 
hand, which he fractured while on two weeks active duty.  He 
related some type of problems during the surgery, in which he 
might have received loss of oxygen to his brain, resulting in 
subsequent seizures and short-term memory loss.  It was noted 
that the veteran was on medication for his seizures.  The 
veteran indicated that he might have been hospitalized in 
1994 in Augusta, Georgia for psychiatric problems.  He denied 
any substance abuse and implication of illicit drug use.  

The examiner noted that the veteran had acknowledged residual 
effects from surgery and most significant of which appeared 
to be seizures and memory loss.  The veteran tended to be a 
rather poor historian in relating details and was unable to 
recall specific dates and locations of treatment.  The 
veteran also became rather confused in his responses.  The 
examiner recommended that attempts be made to locate his VA 
records to discern more completely the nature of his 
psychiatric problems.  

At his August 1997 VA posttraumatic stress disorder (PTSD) 
examination, the examiner noted that looking at the veteran's 
C-file he had a history of seizure disorder and apparently 
had an abnormal EEG as well as abnormal PET scan.  It was 
noted that the veteran had documented frontal lobe problems 
and he was on numerous seizure medications.  The examiner 
indicated that to his best reading of the information in the 
C-file was that the etiology of the veteran's seizures and 
dementia was not clear and other than his dementia, the 
examiner could not diagnosis any psychiatric disorder.

An intermediate examination performed by W.L.M., M.D., dated 
January 1998 indicated that the veteran had complaints of 
seizure disorder and memory loss.  The veteran reported that 
his last seizure was in December 1997 lasting 15 to 20 
minutes and that his problems began after hand surgery in 
June 1992.  The veteran indicated that he had received Versed 
IV, Alfental/Alfentanil, and Halcion and had sinus 
bradycardia about 51 minutes prior to surgery.  He reported 
having an adverse reaction to Tylox prior to surgery.  The 
examiner noted that the veteran continued to have memory loss 
with no active seizures.  The impression was seizure 
disorder, began after surgery in 1992; memory loss, began 
after hand surgery; history of sinus braycardia; allergic 
reaction to Tylox - 1992.  

At his April 1999 Travel Board hearing, the veteran's 
representative contends that due to the veteran's low blood 
pressure and low heart rate at the time of his finger surgery 
in 1992 there was an adverse reaction with the drugs used as 
local anesthetics precipitated the loss of oxygen to the 
brain and the progressive deterioration in his mental acuity 
since that time.  The veteran's sister testified that prior 
to the veteran's surgery she talked to a nurse who told her 
that they were going to give the veteran local anesthetic on 
his hand.  She indicated she saw him a few hours after 
surgery and he was very incoherent and confused and did not 
recognize her.  She testified that the veteran was given 
medication at around 5 o'clock and the veteran was confused 
the entire time she was with him.  She indicated that she 
spoke with the nurse about his condition and was told that it 
was the wrist block he was given as well as other 
medications, but he would be coming around soon.  When the 
veteran got home, she indicated that he was very quiet and he 
had always been an outgoing person.  The sister testified 
that the veteran did continue to work after his surgery, but 
indicated that his condition got worse and he was dismissed 
from his job.  

The veteran's wife testified that she approached one of the 
veteran's doctors about the drug combination during his 1992 
surgery.  She stated that the VA doctor told her that he was 
concerned but had to work at the VA and could not make any 
comments and advised her to get an outside physician's 
opinion.  She indicated that she saw a private internist who 
told her that there might be some connection with the 
veteran's condition and the drug interaction, but he did not 
put anything in writing.  

A July 2000 VA neurology note indicated that the veteran's 
medical record was reviewed and indicated that the examiner's 
initial evaluation was in March 1994 when the veteran 
presented with episodic amnesia and confusion.  It was noted 
that the veteran had an abnormal EEG on the basis of a left 
temporal dysrhythmia, leading to a diagnosis of complex 
partial seizures, which had been difficult to control, 
despite therapy with a variety of antiepileptic drugs.  The 
examiner noted that in May 1998, the veteran was found to 
have a large venous angioma of the right frontal lobe, 
extending into the deep white matter to the right lateral 
ventricle.  The diagnosis included seizure disorder (complex 
partial seizures/tonoclonic seizures); right frontal venous 
angioma; degenerative joint disease of the cervical spine; 
degenerative joint disease of the lumbosacral spine; and 
leucopenia/neutropenia.

At his July 2002 VA examination, the veteran's sister 
reported 2 major generalized grand mal attacks and 2 small 
seizures during the last 6 months.  It was reported that the 
veteran had surgery on his finger and as he was coming out of 
the anesthesia the family noticed that he did not recognize 
the family.  The family believed that he had been acting 
strangely since then.  Also it was reported that one month 
after the operation the veteran had the first seizure in his 
life and that prompted a neurological examination.  The 
examiner noted that the veteran's seizures were generalized 
tonoclonic grand mal attacks.  The small seizures consisted 
of twitching of the face and being unresponsive for 2 or 3 
minutes.  The impression included complex partial seizures 
with generalization; dementia that, according to the history, 
appeared after the operation of the left finger, but could 
also be related to the large frontal lobe venous malformation 
and to frequent seizures; degenerative joint disease of the 
cervical spine; degenerative joint disease of the lumbar 
spine; and leucopenia/neutropenia.

An addendum to the July 2002 VA examination in August 2002 
indicated that the examiner reviewed the entire C-file.  It 
was noted that the veteran's sister reported that she had 
copies of his medical records from the period of time when he 
received surgery in 1992.  She stated she obtained it from 
someone who worked at Moncrief Army Hospital because the 
staff at Moncrief had not been able to find his medical 
record.  This person found the medical record and gave copies 
of it to the sister and stated she would bring it in for the 
examiner's review.  The examiner indicated that in August 
2002, the sister brought in her records but there was nothing 
in the records that documented any mental status changes 
immediately following surgery in June 1992 and indeed, the 
record indicated that the veteran was discharged in good 
condition.  The examiner noted that the family reported that 
they visited the veteran after his surgery and they noted 
that he was confused and reported it to the nursing staff 
according to the sister.  They assumed that his confusion was 
due to the anesthesia he received during the ring finger 
surgery.  The examiner noted that the record indicated that 
the veteran did not receive general anesthesia.  The sister 
further reported that immediately following surgery, the 
veteran was combative, disoriented, and had a halting speech.  
She indicated that this state lasted about three days.

The diagnosis was dementia due to venous angioma of the right 
frontal lobe.  The examiner opined that regarding the 
connection of his current dementia to the surgery he received 
in the service, the sister appeared to be a reliable 
historian, suggesting that his first neurological event 
associated with the venous angioma was just after surgery.  
However, the examiner noted that he could find no 
verification anywhere in the veteran's C-file or in the 
medical records that the sister provided to substantiate that 
this began after his surgery in June 1992.  Therefore, the 
examiner concluded that the serious dementia that he 
complained about one year or so after the surgery, apparently 
after being discharged from the Reserves, was not related to 
his service activity.  The VA evaluated him at that time when 
the first MRI was completed (1992 vs. 1993) and the diagnosis 
of venous angioma of the frontal lobe was made.  The examiner 
noted that while the angioma was there when he was in the 
service, there was no documentation the examiner could find 
linking the deterioration of mental status to anything that 
happened to him while on active duty.

At his April 2004 VA examination, it was noted that the 
veteran reportedly fractured his finger, had it crushed, 
while on weekend duty when a box fell on him while on duty 
with the reserves.  He went in to surgery and his wife 
reported that he was never the same after that.  The examiner 
noted that records indicated that the veteran did not receive 
any general anesthesia to account for this problem.  The 
examiner noted that the veteran was scheduled for period of 
observation, which was done, and his history was extensively 
documented.  The veteran's wife reported she had to help him 
with matching colors of clothing but other than that he could 
dress himself and bathe himself.  The examiner noted that 
this was inconsistent with her prior reports during 
observation.  She reported he fell asleep whenever he got 
quiet and in this interview she told the examiner that he 
used his eating utensils OK although in the observation 
interview indicated that he was unable to use eating utensils 
and ate with his fingers.  He reportedly served in the 
Infantry in Vietnam and was involved in direct combat, but 
reported that he did not know it he was bothered by the 
experience in Vietnam.  It was noted that the veteran did 
have some problems in Vietnam in 1969 and was hospitalized 
for two weeks and since given a profile and sent to the rear 
base but no further problems were noted.  It was noted that 
the veteran's history of seizures began shortly after his 
surgery in 1992.  He was currently on medications to prevent 
seizures.  The examiner noted that the veteran had magnetic 
resonance imaging of the brain in 1992 and 1993, which showed 
a venous angioma of the frontal lobe.  

The examiner indicated that psychological testing in 1993 
revealed mild to moderate dementia and there was no 
documentation of change in mental status after surgery and in 
fact medical documentation at the time of his discharge from 
the hospital indicated he was in good condition.  He was able 
to return to work for approximately a year prior to being 
relieved of his work.  He was currently being prescribed 
medications for seizure but no psychotropic medications.

After examination, the diagnosis was dementia due to venous 
angioma of the right frontal lobe.  The examiner noted that 
the veteran did have severe dementia and there did not appear 
to be a link between his crushed finger and surgery to 
account for this.  According to the record review he did no 
receive general anesthesia for surgical repair.  He was also 
able to go back to work for a year prior to being terminated 
from his job.  In addition, magnetic resonance imaging of the 
brain revealed an angioma of the right fontal lobe, which 
could account for his problems but would be unrelated to 
surgery.  The examiner also pointed to some inconsistencies 
in the history given as the history given during observation 
by the veteran's wife indicating that he was unable to eat 
with eating utensils and that he was unable to dress or bathe 
himself.  She told this examiner that he was able to use 
eating utensils and that he was able to dress and bathe 
himself, but had some trouble matching clothes.  The examiner 
indicated that there was no doubt that the veteran was 
suffering from dementia although there might be some 
exaggeration of symptoms at times.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated April 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the April 2002 letter, the Board 
remanded the issue in a December 2003 decision so that the 
veteran could be observed at a VA hospital in order to 
determine the exact nature and etiology of his 
neuropsychiatric disorders.  In May 2004, the RO issued a 
supplemental statement of the case. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including psychoses), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a neuropsychiatric disability.  Service medical records show 
that the veteran underwent surgery for a fractured ring 
finger in June 1992 and was given a wrist block, but not 
general anesthesia.  The veteran was discharged in good 
condition.  Although the veteran's sister and wife indicated 
that the veteran was confused and disoriented after the 
operation; the medical evidence does not indicate these 
symptoms.  The veteran was able to return to work for a year 
prior to being terminated from his job.  The veteran had a VA 
MRI of the brain in 1992 and 1993, which showed a venous 
angioma of the right frontal lobe.  

The August 2002 VA examiner opined that he could find no 
verification anywhere in the veteran's C-file or in the 
medical records that the veteran's sister provided to 
substantiate that the neurological symptoms began after his 
surgery in June 1992.  Therefore, it was concluded that the 
serious dementia that the veteran complained about one year 
or so after surgery was not related to his service activity.  
The April 2004 examiner opined that there was no 
documentation of change in mental status after surgery and in 
fact medical documentation at the time of his discharge from 
the hospital indicated he was in good condition.  He was able 
to return to work for approximately one year prior to being 
relieved of his work.  The examiner noted that a magnetic 
resonance imaging of the brain revealed an angioma of the 
right frontal lobe, which could account for his problems but 
would be unrelated to surgery.

The most important medical evidence of record that supports 
the veteran's contention is the statement from W.L.M., M.D., 
dated January 1998.  In this statement, the doctor indicates 
that the veteran was seen for complaints of seizure disorder 
and memory loss.  He indicated his problems began after hand 
surgery in June 1992.  The veteran reported receiving the 
following medications: Versed IV; Altenta IV; and Halcion.  
He indicated he had an adverse reaction to Tylox prior to 
surgery.  However, there was no indication in the veteran's 
medical records concerning seizures or memory loss after 
surgery and the veteran returned to work after the procedure 
and worked for a year after the surgery.  It is clear from 
that the physician relied on the veteran's statements as to 
the connection to military service. The physician did not 
review the veteran's service medical records.  Because the 
physician relied on the veteran's statement of medical 
history rather than a review of the service medical records, 
the physician's conclusion is not sufficient as to the 
connection between the current neuropsychiatric disability 
and its relation to his ring finger fracture in June 1992.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For this reason, the medical evaluation of 
W.L.M., M.D. is inadequate to establish a connection between 
the veteran's ring finger surgery in June 1992 and his 
current neuropsychiatric disability, and such a connection is 
an essential element in a claim for service connection.

In addition testimony offered by the veteran as well as his 
sister and wife connects the June 1992 surgery with the 
veteran's current neuropsychiatric disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a layperson is not competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Therefore, their lay assertions of medical 
causation and etiology, absent corroboration by objective 
medical evidence and opinions, are of extremely limited 
probative value towards establishing a link between the 
veteran's military service and his neuropsychiatric 
disability.  The April 2004 VA examiner indicated that there 
were inconsistencies in the history given during the 
observation period and the history given to this examiner.  
She told the observation physician that the veteran was 
unable to eat with eating utensils and that he was unable to 
dress or bathe himself.  She told the April 2004 examiner 
that the veteran was able to use eating utensils and that he 
was able to dress and bathe himself but had some trouble 
matching clothes.  The examiner noted that there was no doubt 
that the veteran was suffering from dementia although there 
might be some exaggeration of symptoms at times.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his neuropsychiatric disability is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for a neuropsychiatric disability must be 
denied.


ORDER

Entitlement to service connection for a neuropsychiatric 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



